t c memo united_states tax_court david m priestly jr petitioner v commissioner of internal revenue respondent docket no 13537-99l filed date david m priestly jr pro_se irene scott carroll for respondent memorandum opinion carluzzo special_trial_judge on date respondent issued to petitioner a notice_of_determination concerning collection action s under section and or for unpaid section references are to the internal_revenue_code_of_1986 as amended and in effect at the time the petition was filed rule references are to the tax_court rules_of_practice and procedure federal_income_tax and related liabilities of dollar_figure in response to that notice petitioner timely petitioned this court for review of respondent’s determination to proceed with collection our jurisdiction in this case is established by sec_6330 background some of the facts in this case have been stipulated and are so found at the time the petition was filed petitioner was a resident of california petitioner’s untimely federal_income_tax return was filed on date on the return petitioner’s address is shown as palomino dr diamond bar california the diamond bar address petitioner reported wages of dollar_figure from his employment as an engineer with general dynamics corp there were no federal_income_tax withholdings on petitioner’s wages from general dynamics corp there are two schedules c profit or loss from business included with petitioner’s return one is for a business described as a tax preparation consulting service the other is for a business described as a property management service approximately dollar_figure of gross_income is reported and approximately dollar_figure of expenses are deducted on other liabilities were referenced in the notice but this court has no jurisdiction over respondent’s determination with respect to those liabilities see the date order granting respondent’s motion to dismiss for lack of jurisdiction and to strike as to the tax_return_preparer penalty each schedule c together with the wage income referred to above and dollar_figure in dividend income the losses reported on the schedules c are taken into account in the adjusted_gross_income of dollar_figure reported on petitioner’s return a personal_exemption deduction two dependency_exemption deductions and the standard_deduction applicable to a head_of_household are subtracted from the adjusted_gross_income and result in reported taxable_income of dollar_figure applying the sec_1 income_tax rate applicable to a head_of_household petitioner reported an income_tax_liability of dollar_figure which was reduced to zero by a claimed credit for child and dependent care expenses a dollar_figure earned_income_credit was claimed which gave rise to a refund in the same amount petitioner was married as of the close of his spouse debra a priestly was employed as a registered nurse during that year her untimely federal_income_tax return which was prepared by petitioner was filed in late date the return shows the diamond bar address as her home address the income reported on the return includes wages of dollar_figure interest of dollar_figure and dividends of dollar_figure included with her return is a schedule c for a business described as a property management service with one minor exception the income and deductions reported on this schedule c are identical to the items reported on the property management schedule c included with petitioner’s return the dollar_figure adjusted_gross_income reported on her return takes into account the above items of income and the loss reported on the schedule c a personal_exemption deduction a dependency_exemption deduction for an individual not listed on the return and the standard_deduction applicable to a head_of_household are subtracted from the adjusted_gross_income and result in reported taxable_income of dollar_figure applying the sec_1 income_tax rate applicable to a head_of_household petitioner’s spouse reported an income_tax_liability of dollar_figure which was reduced to zero by a claimed credit for child and dependent care expenses the dollar_figure refund claimed on the return consists of an dollar_figure earned_income_credit plus dollar_figure of federal_income_tax withholdings petitioner’s federal_income_tax return was examined as a result respondent issued a notice_of_deficiency in which a deficiency of dollar_figure in petitioner’s federal_income_tax was determined it appears that the deficiency results from the disallowances of the earned_income_credit and the deductions claimed on the schedules c the details of the examination and deficiency determination cannot be determined with precision because respondent’s administrative file has been destroyed according to respondent the file was destroyed in the ordinary course of business we interpret this to mean that the destruction of the file was consistent with respondent’s record retention requirements in any event petitioner does not claim that the file was destroyed for other reasons petitioner describes the examination of his return as uncontested he did not petition this court in response to the above-mentioned notice_of_deficiency and the deficiency additions to tax and interest were assessed on date some time in the middle of a criminal tax investigation against petitioner was initiated he was charged and convicted of aiding_and_abetting the filing of false federal_income_tax returns the criminal activity that resulted in petitioner’s conviction involved the preparation of fraudulent schedules c for his clients his sentence included a prison term and he was incarcerated from date until date in the course of the criminal investigation petitioner’s residence was searched pursuant to a search warrant issued in date some or all of the items seized during the search have not been returned to petitioner on date respondent mailed to petitioner a final notice_of_intent_to_levy with respect to his outstanding federal_income_tax liability on date respondent received from petitioner a form request for a collection_due_process_hearing the form is signed by petitioner and the diamond bar address is shown as petitioner’s address on the form itself as well as on the envelope in which the form was mailed to respondent in the area of the form where the taxpayer is prompted to explain his or her disagreement with respondent’s proposed collection activity petitioner wrote i do not owe the amount shown i do have receipts to substantiate my deductions they are with the irs downtown los angeles branch i need time to retrieve them ms snoody sic rev agt is aware of this i did not have the opportunity to dispute tax in response to petitioner’s request for a hearing in a letter dated date addressed to petitioner at the diamond bar address an appeals officer who was unaware that petitioner was incarcerated at the time scheduled a hearing for date petitioner apparently contacted the appeals officer by telephone and requested that the hearing be rescheduled for another date petitioner did not notify the appeals officer that he was incarcerated the appeals officer was aware that petitioner had been convicted of criminal tax offenses but believed that petitioner’s incarceration had been deferred pending appeal of his criminal conviction the hearing was rescheduled for date petitioner failed to attend the june hearing because he was incarcerated in a notice_of_determination concerning collection action s under sec_6320 and or dated date addressed to petitioner at the diamond bar address respondent determined to proceed with the proposed collection activity because all statutory requirements have been met petitioner’s allegations that the tax is not owed are unsubstantiated and the proposed collection methods are not too intrusive in the notice respondent also notes that petitioner raised the issue of the amount or the existence of his federal_income_tax liability but that he failed to present anything to change the amount of tax assessed and further that petitioner offered no other alternatives to enforced collection discussion petitioner’s incarceration prevented him from attending either of the scheduled hearings with the appeals officer we could remand the case to respondent’s appeals_office to allow for an administrative hearing see eg tatum v commissioner tcmemo_2003_115 nestor v commissioner tcmemo_2002_251 however under the circumstances we elect not to do so petitioner makes no claim that the appeals officer failed to obtain verification that the requirements of any applicable law or administrative procedure have been met see c furthermore petitioner does not raise a spousal defense challenge the appropriateness of the proposed collection action or offer any collection alternatives see sec_6330 instead petitioner’s challenge to respondent’s determination raises issues exclusively related to the existence or amount of his federal_income_tax liability see sec_6330 because we review de novo respondent’s determination with respect to the existence or amount of petitioner’s federal_income_tax liability see 114_tc_604 114_tc_176 it is appropriate to consider and resolve those issues at this time in this proceeding remanding the case to respondent’s appeals_office would more_likely_than_not needlessly delay the collection of petitioner’s federal_income_tax liability plus related additions to tax and interest which if the proper amount has been assessed is already long overdue see 117_tc_183 thomas v commissioner tcmemo_2003_231 moore v commissioner tcmemo_2003_1 sec_6330 states b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability petitioner claims that he never received a notice_of_deficiency for respondent’s records indicate that one was sent but because respondent’s administrative file has been destroyed respondent cannot refute petitioner’s contention and concedes that petitioner may challenge the existence or the amount of his federal_income_tax liability in this proceeding after careful consideration of the evidence presented in this proceeding we find that petitioner has failed to establish that there should be any adjustment to or reduction in the assessments made with respect to his federal_income_tax liability our reasons for this finding are summarized below the disputed liabilities in this case result from respondent’s deficiency determination made more than years ago the commissioner’s determination_of_a_deficiency is presumptively correct and the taxpayer bears the burden_of_proof to establish that a deficiency determination is erroneous rule a 290_us_111 as we have observed in countless opinions deductions are a matter of legislative grace 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred id a taxpayer’s obligation to substantiate a claimed deduction is not eliminated merely because the taxpayer’s records have been lost stolen destroyed or otherwise made unavailable to the taxpayer 71_tc_1120 villarreal v commissioner tcmemo_1998_420 a taxpayer’s inability to sec_7491 is not applicable to this proceeding produce records does not relieve the taxpayer of the burden_of_proof certain expenses eg interest real_estate_taxes items paid_by check or credit card etc can be substantiated by records maintained by third parties if the taxpayer’s own records are not available we expect the taxpayer to make some attempt to obtain substantiating records from third parties in those situations where it is reasonable to expect that third party records exist cf 65_tc_342 cook v commissioner tcmemo_1991_590 petitioner admits that he has few if any records that substantiate the deductions claimed on the schedules c according to petitioner most if not all of the records that would substantiate the deductions here in dispute were seized in the search of his residence we note that the search of petitioner’s residence occurred after petitioner’s return had been examined and the resulting deficiency additions to tax and interest had been assessed petitioner describes the examination as uncontested and does not claim that substantiating records were produced for respondent’s agent during the course of that examination furthermore to the extent that substantiating records exist and were in his possession at the time of the examination he does not explain why those records were not provided to respondent’s examining agent instead of attempting to substantiate the disallowed deductions through third-party or duplicate records eg statements from banks credit card companies local property_tax records etc petitioner produced various documents that he claims remained in his possession after the search these documents include an unsigned blank check and deposit slip from a business account illegible copies of credit card receipts automobile repair bills several bank statements for a joint checking account a notice advising petitioner and his spouse that their automobile insurance had expired and another notice indicating that the insurance had been reinstated a notice that petitioner’s real_estate_taxes for and were delinquent a bill for a newspaper classified advertisement a deed a copy of a check made payable to fleet funding assumption department which appears not to have been negotiated copies of mortgage statements and copies of utility bills when describing these documents at trial petitioner acknowledged that some of them had nothing to do with deductions claimed on his return only some of the documents introduced into evidence by petitioner relate to according to petitioner these documents were not seized along with his other records for that year because the agents conducting the search missed them furthermore to the extent a document seems to relate to a deduction claimed by petitioner it is equally plausible that the document relates to a deduction claimed on the schedule c included with his spouse’s return we reject petitioner’s testimony that he at one time had substantiating documents for the deductions claimed on the schedules c included with his federal_income_tax return but that those documents were seized in the search of his residence petitioner has otherwise failed to produce in this proceeding sufficient substantiation for any of the deductions claimed on the schedules c and he has not given us a basis upon which we can reasonably estimate the amount of the expenses to which the deductions relate see 939_f2d_874 9th cir 245_f2d_559 5th cir 39_f2d_540 2d cir 85_tc_731 petitioner has failed to establish that respondent’s determination_of_a_deficiency in his federal_income_tax was in any way erroneous respondent’s appeals officer has verified that the assessments made as a result of that determination are otherwise valid respondent’s determination to proceed with collection is therefore sustained to reflect the foregoing decision will be entered for respondent
